—Appeal from an order of Supreme Court, Erie County (Notaro, J.), entered September 28, 2001, which denied defendant’s motion for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint in this dental malpractice action. Although defendant sustained his initial burden of demonstrating his entitlement to judgment as a matter of law on the issues of appropriate treatment and causation, plaintiffs raised triable questions of fact on those issues, thus warranting the denial of defendant’s motion (see Puntino v Chin, 288 AD2d 202, 203; Heller v Lublin, 281 AD2d 393; Boz v Berger, 268 AD2d 453; Ballatore v Verini, 255 AD2d 472). Present—Green, J.P., Wisner, Scudder, Kehoe and Gorski, JJ.